                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                              3:17-CR-00298-RJC-DSC
    USA                                       )
                                              )
      v.                                      )                ORDER
                                              )
    SHARI LAVELLE HARRIS                      )
                                              )

           THIS MATTER is before the Court upon the defendant’s pro se motion to

dismiss the indictment for lack of territorial jurisdiction. (Doc. No. 41).

           Rule 12(b)(2) of the Federal Rules of Criminal Procedure allows a defendant to

file a motion to dismiss for lack of jurisdiction “at any time while the case is

pending.” The United States Court of Appeals for the Fourth Circuit dismissed the

defendant’s appeal of his sentence then issued its mandate on February 27, 2020.

(Doc. No. 38: Order; Doc. No. 39: Mandate). Thus, his case was no longer pending

when he filed the instant motion on February 12, 2021, and the Court lacks

authority to consider the merits of his claim under Rule 12(b)(2). 1 United States v.

Patton, 309 F.3d 1093, 1094 (8th Cir. 2002).

           IT IS THEREFORE ORDERED that the defendant’s motion to dismiss for

lack of jurisdiction, (Doc. No. 41), is DISMISSED.

                                                     Signed: February 17, 2021




1 The defendant does have a Motion to Vacate under 28 U.S.C. §2255 pending in
civil Case No. 3:21-cv-18, which is generally the appropriate way to claim a court
was without jurisdiction to render a final criminal judgment.


           Case 3:17-cr-00298-RJC-DSC Document 42 Filed 02/17/21 Page 1 of 1
